Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed 29 January 2021.  Claims 1, 23, 24 have been amended.  Claims 1-24 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 16, 18, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and further in view of Baek et al. (US 2012/0054663 A1).


display a first user interface on the display, the icons are generally selectable to initiate a task through user interface interaction to allow a user to execute applications or conduct other operations (P. 0014) applications can include programs such as email clients, web browsers, texting applications, games, media players, office suites, etc (P. 0125) wherein: 
the first user interface includes a plurality of application launch icons, applications can include programs such as email clients, web browsers, texting applications, games, media players, office suites, etc (P. 0125); 
the plurality of application launch icons are displayed in a first area in the first user interface; a first application launch icon in the plurality of application launch icons is displayed at a first location in the first area, the Application Manager provides a presentation layer for the window environment including a graphical model for rendering by the Task Management Module, and the Desktop provides the presentation layer for the Application Store including a ; and
the first user interface includes a first set of one or more windows of a first application, displaying an application window (P. 0101); 
cease to display at least a portion of the first set of one or more windows of the first application, execution of an application may be terminated or a window of an application may be maximized or minimized (P. 0120); 
while at least the portion of the first set of one or more windows of the first application are not displayed, detect, on the touch-sensitive surface, a first input by a contact that includes a first portion that occurs while a focus selector is at the first location, a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) in response to a gesture to indicate a request to open a second application, a second window of the newly launched application is displayed (P. 0160) the gesture being a drag or flick can be used to activate the ; and, 
in response to detecting the first input by the contact, determining a response from plurality of possible responses to the first input, a gesture begins with a stationary touch contact (first portion) and proceeds in a direction (second portion), and can be either a drag gesture (P. 0114) or a flick gesture based on the measured values of the gesture parameters (P. 0115): 
in accordance with a determination that the first input meets one or more window-creation criteria, wherein the window-creation criteria require that the characteristic during the first portion of the first input in order for the window-creation criteria to be met, display a new window, created in accordance with the first input meeting the window-creation criteria, for the first application in the first user interface on the display, a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) the Gesture Module receives touch ; and, 
in accordance with a determination that the first input meets one or more application-redisplay criteria, redisplay at least some of the first set of one or more windows of the first application that were not displayed when the first input was detected, a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) the gesture being a drag or flick can be used to activate the application, by launching the application, if the application has not been launched, or redisplaying a window of the application that has already been launched (P. 0161).  

Sirpal does not disclose determining a response from plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact, as disclosed in the claims.  However, in the same field of invention, Homma discloses after a contact is made on a touch screen, a pressure “overshoot” is detected which is above the pressure detected for a “stable” drag (P. 0065) wherein the pressure “overshoot” is detected before the touch starts to move, in which case, a first process is executed (P. 0066, Fig. 5) if the touch contact is terminated, a process is executed such as for a tap, however, if .  Therefore, considering the teachings of Sirpal and Homma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a response from plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact with the teachings of Sirpal.  One would have been motivated to combine determining a response from plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact with the teachings of Sirpal in order to provide the user with a simpler mechanism for executing two different operations using the same gesture based on a plurality of gesture “dimensions”, pressure AND direction, thereby eliminating multiple touch actions.

Sirpal does not disclose wherein the window-creation criteria require that the characteristic intensity of the contact increase to at least a first intensity threshold during the first portion of the first input in order for the window-creation criteria to be met, as disclosed in the claims.  However, Homma discloses the first process (as a result the pressure overshoot) can cause a processing window to be displayed at the contact start position (P. 0103) the, after the contact pressure decreases below a threshold, the user may move to a control in the window (P. 0104) but if the pressure is not reduced and a drag operation is performed, a second process is executed (P. 0105) .  Therefore, considering the teachings of Sirpal and Homma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the window-creation criteria require that a characteristic intensity of the contact increase to at least a first intensity threshold during the first portion of the first input in order for the window-creation criteria to be met with the teachings of Sirpal and Homma.  One would have been motivated to combine wherein the window-creation criteria require that a characteristic intensity of the contact increase to at least a first intensity threshold during the first portion of the first input in order for the window-creation criteria to be met with the teachings of Sirpal and Homma to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch 

Sirpal does not disclose display a new window, created in accordance with the first input meeting the window-creation criteria, for the first application in the first user interface on the display at a location that is determined based on movement of the contact during a second portion of the first input, as disclosed in the claims.  However, Sirpal discloses a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) While Sirpal discloses a gesture with a first portion and a second portion, and displaying a new application window or redisplaying an application window, Sirpal does not explicitly disclose that the gesture portions are used as window creation/redisplay gestures in the same way as claimed.  Homma further discloses a screen is displayed in response to a drag gesture associated with the second process based on the direction and distance of the drag gesture (P. 0108).  In the same field of invention, Baek discloses a touch sensor converts a touch pressure applied to a specific portion of the display to an electric input signal (P. 0051) a user may select and place an application indicator on a screen (P. 0102) using a touch and drag action from a specific application indicator to a specific point on a screen within a settable region of the application indicator (P. 0103, 0125, Fig. 7A) and when the application indicator is a widget (P. 0124), displaying .  Therefore, considering the teachings of Sirpal, Homma and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine display a new window for the first application in the first user interface on the display at a location that is determined based on movement of the contact during a second portion of the first input with the teachings of Sirpal and Homma.  One would have been motivated to combine display a new window for the first application in the first user interface on the display at a location that is determined based on movement of the contact during a second portion of the first input with the teachings of Sirpal and Homma to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands and including by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Sirpal does not disclose wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a stationary contact, and the application-redisplay criteria do not require that the characteristic intensity of the contact increase to at least the first intensity threshold during the first input in order for the application-redisplay criteria to be met, as disclosed in the claims.  However, Sirpal discloses a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) the gesture being a  and Homma discloses that after a contact is made on a touch screen, a pressure “overshoot” is detected which is above the pressure detected for a “stable” drag (P. 0065) if the touch contact pressure has not decreased (there is no overshoot) a second process is executed (P. 0094) when a first screen is displayed (P. 0108) the second process (stable drag below the pressure overshoot) will drag a window into view (P. 0109, Fig. 11) This is distinguished from P. 103-104 and Fig. 10 where a new window is displayed for the first process based on the pressure overshoot, whereas in P. 0108-0109 and Fig. 11, a previously opened window appears to be dragged back into view after it is detected that there is not overshoot; in either case of the pressure overshoot or the stable drag operation, the determination is made before movement of the gesture while the contact is stationary.  Therefore, considering the teachings of Sirpal, Homma and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a stationary contact, and the application-redisplay criteria do not require that the characteristic intensity of the contact increase to at least the first intensity threshold during the first input in order for the application-redisplay criteria to with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a stationary contact, and the application-redisplay criteria do not require that the characteristic intensity of the contact increase to at least the first intensity threshold during the first input in order for the application-redisplay criteria to be met with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim 2.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal further discloses the first application launch icon corresponds to a first content-creation application, and the new window is a content-creation window for composing new content, applications can include programs such as email clients, web browsers, texting applications, games, media players, office suites, etc (P. 0125).  

Claim 3.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal further discloses the second portion of the first input corresponds to movement of the focus selector away from the first location on the display and the first input includes maintaining the contact on the touch- sensitive surface through both the a drag gesture on the screen is an initial contact (represented by circle 428) with contact movement in a selected direction (P. 0114) While Sirpal discloses a gesture with a first portion and a second portion, and displaying a new application window or redisplaying an application window, Sirpal does not explicitly disclose that the gesture portions are used as window creation/redisplay gestures in the same way as claimed and Baek has been combined with Sirpal for this functionality.  

Claim 4.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal discloses a normal press has a duration commonly of less than about 1 second and resembles a quick tap (P. 0075) a tap gesture may be used to redisplay a window of the application that has already been launched (P. 0161) and Homma further discloses if the touch contact is terminated, a process is executed such as for a tap (P. 0093).  Therefore, considering the teachings of Sirpal, Homma and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a stationary gesture that lasts less than a predetermined amount of time with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim 5.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal discloses a normal press has a duration commonly of less than about 1 second and resembles a quick tap (P. 0075) a tap gesture may be used to redisplay a window of the application that has already been launched (P. 0161) and Homma further discloses if the touch contact is terminated, a process is executed such as for a tap (P. 0093).  Therefore, considering the teachings of Sirpal, Homma and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a tap gesture that lasts less than a predetermined amount of time with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein the application-redisplay criteria include a criterion that is met when the first input by the contact is a tap gesture that lasts less than a predetermined amount of time with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method 

Claim 6.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal further discloses a drag gesture on the screen is an initial contact with contact movement in a selected direction (P. 0114) in response to a gesture to indicate a request to open a second application, a second window of the newly launched application is displayed (P. 0160) the gesture being a drag or flick can be used to activate the application, by launching the application, if the application has not been launched, or redisplaying a window of the application that has already been launched (P. 0161) and Homma discloses a screen is displayed in response to the second process based on the direction and distance of the drag gesture (P. 0108).  Therefore, considering the teachings of Sirpal, Homma and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the window- creation criteria include a criterion that is met when the first input by the contact is a drag gesture that moves the focus selector beyond the first area to a location outside the first area in the first user interface with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein the window- with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim 8.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Baek further discloses after the widget is dragged to the settable region, the widget icon remains to be displayed in the widget group (Figs, 7A, 7B).  Therefore, considering the teachings of Sirpal, Homma, and Baek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein displaying the new window, created in accordance with the first input meeting the window- creation criteria, includes continuing to display the first application launch icon at the first location in the first area while displaying the new window with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein displaying the new window, created in accordance with the first input meeting the window- creation criteria, includes continuing to display the first application launch icon at the first location in the first area while displaying the new window with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied 

Claim 16.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Sirpal further discloses instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more icon-rearrangement criteria, move the first application launch icon from the first location in the first area to a second location in the first area, distinct from the first location, a drag, when received by a touch sensitive display can be used, for instance, to relocate an icon or window to a desired location within a display, to reorder a stack on a display (P. 0120).  

Claim 18.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, and Baek further discloses application indicators can be added/deleted/shifted in position and the like (P. 0086, 0138) moving an application indicator widget out of the settable region to delete the widget (P. 0140) via a touch and drag action (P. 0141).  Therefore, considering the teachings of Sirpal, Homma, and combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more icon-removal criteria, remove the first application launch icon from the first area with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more icon-removal criteria, remove the first application launch icon from the first area with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim(s) 23 is/are directed to method claim(s) similar to the non-transitory computer readable storage medium claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

.

Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and Baek et al. (US 2012/0054663 A1) and further in view of Hirayama (US 5,903,268).

Claim 7.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose wherein displaying the new window includes enlarging the new window as the focus selector moves beyond the first area to a location outside the first area in the first user interface, as disclosed in the claims.  However, Homma further discloses in the second process, as the user performs the drag, a new screen begins to be displayed and more of the new screen is exposed on the interface (P. 0108, Fig. 11).  While this is not precisely the same operation of enlarging the window as it is dragged to the location, it is a similar operation.  In the same field of invention, Hirayama discloses an icon is placed in an icon (standby) area with other icons (Column 6, 50-53), a user drags an icon from the icon area (Column 6, Lines 65-67), if the icon has been moved outside of the icon area, displaying a window, at an enlarged scale having width Wn, representing the icon (Column 7, Lines 25-35), ensuring that the position of the window is fully placed in the area of the display and not .  Therefore, considering the teachings of Sirpal, Homma, Baek and Hirayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein displaying the new window includes enlarging the new window as the focus selector moves beyond the first area to a location outside the first area in the first user interface with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine wherein displaying the new window includes enlarging the new window as the focus selector moves beyond the first area to a location outside the first area in the first user interface with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim 9.  Sirpal, Homma, Baek and Hirayama disclose the computer readable storage medium of claim 7, but Sirpal, Homma and Baek do not disclose the new window enlarges to a predetermined size when the focus selector moves more than a predetermined distance beyond the first area, as disclosed in the claims.  However, Hirayama discloses an icon is placed in an icon (standby) area with other icons (Column 6, 50-53), a user drags an icon from the icon area (Column 6, Lines 65-67), if the icon has been moved .  Therefore, considering the teachings of Sirpal, Homma, Baek and Hirayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the new window enlarges to a predetermined size when the focus selector moves more than a predetermined distance beyond the first area with the teachings of Sirpal, Homma, Baek and Hirayama.  One would have been motivated to combine the new window enlarges to a predetermined size when the focus selector moves more than a predetermined distance beyond the first area with the teachings of Sirpal, Homma, Baek and Hirayama to enhance the usability and convenience of a user interface for supporting multi-window environments including popup windows by providing an efficient method of selecting and placing windows by reducing the number of inputs required to select and place a desired application window.

an icon is placed in an icon (standby) area with other icons (Column 6, 50-53), a user drags an icon from the icon area (Column 6, Lines 65-67), if the icon has been moved outside of the icon area, determining if the icon is displayed in an enlarged state, if the icon is not displayed in an enlarged state, enlarging the icon as a window (Column 7, Lines 25-35), the enlarged window has an action point with which the entirety of the window is moved in accordance with the movement of the touch (Column 7, Lines 42-46).  Therefore, considering the teachings of Sirpal, Homma, Baek and Hirayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein, after the new window enlarges to the predetermined size, the new window at the predetermined size moves in accordance with movement of the focus selector beyond the first area with the teachings of Sirpal, Homma, Baek and Hirayama.  One would have been motivated to combine wherein, after the new window enlarges to the predetermined size, the new window at the predetermined size moves in accordance with movement of the focus selector beyond the first area with the teachings of Sirpal, Homma, Baek and Hirayama to enhance the usability and convenience of a user interface for supporting multi-window environments including popup windows by providing an efficient method of selecting and placing windows by reducing the number of inputs required to select and place a desired application window.

(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and Baek et al. (US 2012/0054663 A1) and further in view of Otero et al (US 2015/0169530 A1).

Claim 11.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display, as disclosed in the claims.  However, in the same field of invention, Otero discloses in response to the user touch on the display surface of the device, a soft keyboard 235 is launched on the display surface of the device (Paragraph 0041).  Therefore, considering the teachings of Sirpal, Homma, Baek and Otero, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine instructions, which when executed by the electronic device with the display,  with the teachings of Sirpal, Homma and Baek in order to provide conserve screen real estate by only displaying a virtual keyboard when it is needed by the user.

Claim(s) 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and Baek et al. (US 2012/0054663 A1) and further in view of Park et al. (US 2017/0060315 A1).

Claim 12.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more menu-display criteria, display a menu for the first application in the first user interface on the display, as disclosed in the claims.  However, Baek discloses a user may touch a widget and related information may be displayed (P. 0099, 0100, Figs. 5B, 5C).  In the same field of invention, Park discloses controlling the touch screen to output preview information related to an execution screen of a first sub menu included in the application .  Therefore, considering the teachings of Sirpal, Homma, Baek and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more menu-display criteria, display a menu for the first application in the first user interface on the display with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more menu-display criteria, display a menu for the first application in the first user interface on the display with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method (Park: P. 0009).

Claim 13.  Sirpal, Homma, Baek and Park disclose the computer readable storage medium of claim 12, and Park further discloses controlling the touch screen to output preview information related to an execution screen of a first sub menu included in the application corresponding to the one function icon when it is detected that the force of the touch is changed by a first changed degree and outputting preview information related to an execution screen of a second sub menu included in the application corresponding to the one function icon when it is detected that the force of the touch is changed by a second changed degree (P. 0021).  Therefore, considering the teachings of Sirpal, Homma, Baek and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the menu-display criteria include a criterion that is met when the first input by the contact is a stationary gesture with a characteristic intensity that exceeds the first intensity threshold, and/or a criterion that is met when the first input by the contact is a stationary gesture with a time that exceeds a first time threshold with the teachings of Sirpal, Homma, Baek and Park.  One would have been motivated to combine wherein the menu-display criteria include a criterion that is met when the first input by the contact is a stationary gesture with a characteristic intensity that exceeds the first intensity threshold, and/or a criterion that is met when the first input by the contact is a stationary gesture with a time that exceeds a first time threshold with the teachings of Sirpal, Homma, Baek and Park to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional 

Claim 20.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact: in accordance with a determination that the first input meets first intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a first manner; and, in accordance with a determination that the first input meets second intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a second manner that is distinct from the first manner, as disclosed in the claims.  However, in the same field of invention, Park discloses outputting a specific visual effect on the touch screen such that the user can recognize to which stage of the plurality of stages the force of the touch corresponds (P. 0149) when it is detected that the first force of the touch is changed to a second force or more, outputting a specific visual effect corresponding to force more than the second force on the touch-applied point, and control the touch screen to change the screen information to brighter screen information (P. 0188).  Therefore, considering the teachings of Sirpal, combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact: in accordance with a determination that the first input meets first intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a first manner; and, in accordance with a determination that the first input meets second intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a second manner that is distinct from the first manner with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact: in accordance with a determination that the first input meets first intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a first manner; and, in accordance with a determination that the first input meets second intensity criteria, visually distinguish the first application launch icon from other application launch icons that are displayed in the first area in a second manner that is distinct from the first manner with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch .

Claim(s) 14, 15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and Baek et al. (US 2012/0054663 A1) and further in view of Zambetti et al. (US 2015/0135109 A1).

Claim 14.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more window-array-display criteria, display reduced scale representations of the first set of one or more windows of the first application in the first user interface on the display, as disclosed in the claims.  However, Sirpal further discloses the application model manager (AMM) can convert the logical window stack maintained in the Task Manager Module to a linear ("film strip" or "deck of cards") organization that the user perceives when using the off gesture capture area to sort through the windows, wherein the AMM may provide a list of executing applications to the Application Manager (P. 0138) That is, Sirpal discloses the claimed reduced scale representations of the first set of one or more windows in a gesture capture region, but Sirpal does not .  In the same field of invention, Zambetti discloses the user moves a focus selector over an application icon corresponding to the desired application and performs a gesture with a contact with an intensity that peaks above a threshold. In response, reduced-scale representations of currently opened windows for the application or of recently opened documents are displayed (Paragraph 0287).  Therefore, considering the teachings of Sirpal, Homma, Baek and Zambetti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more window-array-display criteria, display reduced scale representations of the first set of one or more windows of the first application in the first user interface on the display with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets one or more window-array-display criteria, display reduced scale representations of the first set of one or more windows of the first application in the first user interface on the display with the teachings of Sirpal, Homma and Baek to 

Claim 15.  Sirpal, Homma, Baek and Zambetti disclose the computer readable storage medium of claim 14, and Zambetti further discloses the user moves a focus selector over an application icon corresponding to the desired application and performs a gesture with a contact with an intensity that peaks above a threshold. In response, reduced-scale representations of currently opened windows for the application or of recently opened documents are displayed (Paragraph 0287).  Therefore, considering the teachings of Sirpal, Homma, Baek and Zambetti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the window- array-display criteria include a criterion that is met when the first input by the contact is a stationary gesture with a characteristic intensity that exceeds a second intensity threshold with the teachings of Sirpal, Homma, Baek and Zambetti.  One would have been motivated to combine wherein the window- array-display criteria include a criterion that is met when the first input by the contact is a stationary gesture with a characteristic intensity that exceeds a second intensity threshold with the teachings of Sirpal, Homma, Baek and Zambetti to increase the effectiveness of a user interaction method where a touch 

Claim 21.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 1, but do not disclose immediately prior to detecting the first input, the first user interface includes multiple windows that correspond to open applications, including the first application and other open applications, the multiple windows being arranged in a first layer order, and including instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with the determination that the first input meets one or more window-creation criteria: display the new window for the first application on top of the multiple windows that correspond to open applications; and maintain the multiple windows in their first layer order, as disclosed in the claims.  However, Sirpal discloses the application model manager (AMM) can convert the logical window stack maintained in the Task Manager Module to a linear ("film strip" or "deck of cards") organization that the user perceives when using the off gesture capture area to sort through the windows, wherein the AMM may provide a list of executing applications to the Application Manager (P. 0138).  In the same field of invention, Zambetti discloses in response to the detection of the gesture .  Therefore, considering the teachings of Sirpal, Homma, Baek and Zambetti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine immediately prior to detecting the first input, the first user interface includes multiple windows that correspond to open applications, including the first application and other open applications, the multiple windows being arranged in a first layer order, and including instructions, which when executed by the electronic with the teachings of Sirpal, Homma and Baek.  One would have been motivated to combine immediately prior to detecting the first input, the first user interface includes multiple windows that correspond to open applications, including the first application and other open applications, the multiple windows being arranged in a first layer order, and including instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with the determination that the first input meets one or more window-creation criteria: display the new window for the first application on top of the multiple windows that correspond to open applications; and maintain the multiple windows in their first layer order with the teachings of Sirpal, Homma and Baek to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

while preview 2424 is displayed in preview interface 2422, focus is, optionally, taken away from preview 2424 in preview interface 2422. For example, in FIG. 5I, the device detects a tap gesture including detecting contact 2426 on touch-sensitive surface 451. In response to the detection of the tap gesture while cursor 2410 is at a location on display 450 that is remote from preview interface 2422, the device moves focus away from preview window 2422 and ceases to display preview interface 2422 and preview 2424, as shown in FIG. 5J (Paragraph 0202).  Therefore, considering the teachings of Sirpal, Homma, Baek and Zambetti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: while displaying the new window for the first application on top of the multiple windows that correspond to open applications, detect an input to dismiss the new window; and, in response to detecting the input to dismiss the new window: cease to display the new window; and display the multiple windows in their first layer order with the teachings of Sirpal, Homma, Baek and Zambetti.  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch-sensitive surface, and the one or more sensors, cause the electronic device to: while displaying the new window for the first application on top of the multiple windows that correspond to open applications, detect an input to dismiss the new window; and, in response to detecting with the teachings of Sirpal, Homma, Baek and Zambetti to increase the effectiveness of a user interaction method where a touch applied through the touch screen is given in a two-dimensional (2D) touch manner, which has a spatial limitation, by providing more various and intuitive touch methods which are capable of applying various control commands by using touch force (or pressure) for providing a three-dimensional (3D) touch method.

Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0084726 A1) in view of Homma et al. (US 2011/0050608 A1) and Baek et al. (US 2012/0054663 A1) and further in view of Brown et al. (US 2015/0067596 A1).

Claim 17.  Sirpal, Homma, Baek disclose the computer readable storage medium of claim 16, and Sirpal further discloses wherein the icon- rearrangement criteria include a criterion that is met when the first input by the contact is a drag gesture that moves the focus selector within the first area in the first user interface, a drag, when received by a touch sensitive display can be used, for instance, to relocate an icon or window to a desired location within a display, to reorder a stack on a display (P. 0120) but Sirpal, Homma, Baek do not disclose a criterion that is met when the first input by the contact has a characteristic intensity that remains below the first intensity threshold, as disclosed in the claims.  However, in the same field in of invention, Brown discloses a user may .  Therefore, considering the teachings of Sirpal, Homma, Baek and Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a criterion that is met when the first input by the contact has a characteristic intensity that remains below the first intensity threshold with the teachings of Sirpal, Homma, Baek.  One would have been motivated to combine a criterion that is met when the first input by the contact has a characteristic intensity that remains below the first intensity threshold with the teachings of Sirpal, Homma, Baek in order to provide the user with a way to organize application icons in a tray according to preferred position for convenient access by distinguishing the drag operation from operations associated with the light and deep press intensity thresholds.

Claim 19.  Sirpal, Homma and Baek disclose the computer readable storage medium of claim 18, and Baek further discloses application indicators can be added/deleted/shifted in position and the like (P. 0086, 0138) moving an application indicator widget out of the settable region to delete the widget (P. 0140) via a touch and drag action (P. 0141).  In the same field of invention, Brown discloses a user may rearrange application icons within the application dock based on the intensity of a touch gesture (Paragraph 0284).  Therefore, considering the teachings of Sirpal, Homma, Baek and Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the combine wherein the icon-removal criteria include a criterion that is met when the first input by the contact is a drag gesture that moves the focus selector beyond the first area to a location outside the first area in the first user interface and a criterion that is met when the first input by the contact has a characteristic intensity that remains below the first intensity threshold with the teachings of Sirpal, Homma, and Baek.  One would have been motivated to combine wherein the icon-removal criteria include a criterion that is met when the first input by the contact is a drag gesture that moves the focus selector beyond the first area to a location outside the first area in the first user interface and a criterion that is met when the first input by the contact has a characteristic intensity that remains below the first intensity threshold with the teachings of Sirpal, Homma and Baek in order to provide the user with a way to organize application icons in a tray according to preferred position for convenient access by distinguishing the drag operation from operations associated with the light and deep press intensity thresholds.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
The cited references do not teach or suggest “determining a response from plurality of possible responses to the first input based at least in part 

New prior art reference Homma has been combined with Sirpal and Baek to rejected the amended limitation.  
Sirpal discloses icons are generally selectable to initiate a task through user interface interaction to allow a user to execute applications or conduct other operations, wherein applications can include programs such as email clients, web browsers, texting applications, games, media players, office suites, etc.  An Application Manager provides a presentation layer for the window environment including a graphical model for rendering by the Task Management Module, and the Desktop provides the presentation layer for the Application Store including a graphical model of a surface having selectable application icons for the Applications in the Application Store that can be provided to the Window Management Module for rendering.  A linear ("film strip" or "deck of cards") organization is presented that the user perceives (when using the off gesture capture area) to sort through the windows, and a list of executing applications is provided to the Application Manager.  An application window is displayed and execution of an application may be terminated or a window of an application may be maximized or minimized.  A drag gesture on the screen is an initial contact with contact movement in a selected direction and in response to a gesture to indicate a request to open a second application, a second window of the newly launched application is displayed, the gesture being a drag or flick can be used to activate the application, by launching the application, if the application has not been launched, or redisplaying a window of the 

New prior art reference Homma discloses after a contact is made on a touch screen, a pressure “overshoot” is detected which is above the pressure detected for a “stable” drag.  The pressure “overshoot” is detected before the touch starts to move, in which case, a first process is executed.  If the touch contact is terminated, a process is executed such as for a tap.  However, in the event that the touch contact is not terminated, if the touch contact pressure has not decreased (there is no overshoot) a second process is executed, but if the touch contact pressure has decreased below a threshold percentage, then a first process is executed.  Homma clearly discloses that the “overshoot” in contact pressure is detected between times t1 and t3, before the contact begins to move, therefore, the initial detection period is analogous to a stationary contact.  If there is an “overshoot” in the contact pressure, then a first process is executed, but, if no “overshoot” in the contact pressure is detected, then a “stable” drag is detected and a second process is executed.

Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 

As shown above, the Office Action asserts that Otero discloses that a keyboard is launched in response to a user touch on the display. However, the Office Action fails to assert any teachings in Otero concerning window-creation criteria, or that the keyboard displaying in Otero is performed in conjunction with, or concurrently with, creating a new window for an application.

[The] explanation [for the motivation to combine Otero with Sirpal] fails to address why the combination of Otero with Sirpal, Park, and Baek would not simply teach that after a new window is displayed in response to a first input, or a prior window is redisplayed in response to a first input, a second input can be used to display a keyboard. There is no explanation of how or why the cited references teach or motivate doing the two operations concurrently, in response to the same first input. Thus, the Office Action fails to present a prima facie basis for the rejection of claim 11.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner provided a specific motivation for displaying a (virtual) keyboard with the newly created window, that being, displaying a (virtual) keyboard only when needed by the user in order to conserve screen real estate.  In the claims, the display of the (virtual) keyboard is connected to window-creation criteria, wherein a window is created, and displayed.  Prior to the display of the newly created window, since there would be no need to display a (virtual) keyboard for input in the window when the window is not displayed, there would be a clear benefit to displaying the (virtual) keyboard only when the window is displayed.  This operation would free up screen space by not displaying unnecessary graphical items that clutter the screen and, potentially, obscure other more relevant windows.  Sirpal discloses both displaying a new window and redisplaying a window.  New prior art reference Homma discloses a window creation event associated with a touch pressure, wherein the window itself includes user input controls.  Therefore, in view of Sirpal and Homma, it would be obvious to display a virtual user input interface only when the new window is displayed, which, in light of the prior art of record, is displayed in response to a touch pressure event.

The applicant argues:
As shown above, the Office Action asserts that a window of a word processing creation application is displayed over a window of a different application (e.g., an email application). However, the Office Action fails to 

The examiner respectfully disagrees.  Claim 21 discloses that there existing windows are displayed on the user interface and when a window is newly created, the newly created window is displayed on top of the existing windows in a higher Z layer than the existing windows.  Zambetti discloses this very operation.  In the cited Paragraph 0195 from Zambetti and as shown in Figures 5B and 5C, an existing email application is displayed, and when a document editing window is selected to be displayed, the document editing window is displayed over the email window.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        4/29/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177